UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 31, 2016 – June 30, 2016 Item 1: Reports to Shareholders Semiannual Report | June 30, 2016 Vanguard Variable Insurance Fund Balanced Portfolio Growth Portfolio REIT Index Portfolio Capital Growth Portfolio High Yield Bond Portfolio Short-Term Investment-Grade Portfolio Conservative Allocation Portfolio International Portfolio Small Company Growth Portfolio Diversified Value Portfolio Mid-Cap Index Portfolio Total Bond Market Index Portfolio Equity Income Portfolio Moderate Allocation Portfolio Total Stock Market Index Portfolio Equity Index Portfolio Money Market Portfolio (with underlying Equity Index Portfolio) Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents A Message from Vanguard's Chairman 1 Market Perspective 2 Balanced Portfolio 3 Capital Growth Portfolio 25 Conservative Allocation Portfolio 37 Diversified Value Portfolio 47 Equity Income Portfolio 58 Equity Index Portfolio 71 Growth Portfolio 85 High Yield Bond Portfolio 100 International Portfolio 118 Mid-Cap Index Portfolio 137 Moderate Allocation Portfolio 150 Money Market Portfolio 160 REIT Index Portfolio 174 Short-Term Investment-Grade Portfolio 185 Small Company Growth Portfolio 223 Total Bond Market Index Portfolio 240 Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) 298 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. A Message from Vanguard’s Chairman Dear Planholder, The long-anticipated U.K. referendum on whether to remain in the European Union was the defining event for capital markets in the first half of 2016. The momentous June 23 vote to leave the EU has global economic implications. It will take considerable time for Brexit details to be worked out, so we can expect uncertainty to persist, and the ride may be bumpy at times. Meanwhile, we shouldn’t lose sight of other notable developments. Oil prices, which seemed to find their footing later in 2015, fell below $30 per barrel early in 2016 before recovering some ground. This put more pressure on oil exporters, such as Brazil—which was already grappling with a political crisis. Closer to home, Congress in late June approved legislation to help Puerto Rico deal with about $70 billion of tax-exempt debt. And central bank policies stayed in the spotlight, leading negative interest rates to spread across Europe and into Japan while the Federal Reserve held U.S. rates steady amid concern about job growth and the global economy. The heightened volatility in capital markets that surrounded the Brexit vote reminds us that no one can control the markets’ direction or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. Vanguard’s internal fund advisors—our Equity Investment and Fixed Income Groups—maintain a healthy dose of discipline and don’t try to time the markets. We look for the same characteristics in the external fund managers we select. This report starts with a brief overview of the financial markets during the past six months. In the pages that follow, you’ll find a review of your portfolio’s performance. Each portfolio in Vanguard Variable Insurance Fund can serve as part of an investment program that includes a combination of stock, bond, and money market funds appropriate for your own long-term goals, risk tolerance, and time horizon. Before I close, I’d like to thank two advisors for their distinguished, long-term service to Vanguard Variable Insurance Fund portfolios. Each firm has managed portfolio assets since inception and recently marked a milestone anniversary. Wellington Management Company has been the sole manager of Vanguard Balanced Portfolio for 25 years and of Vanguard High Yield Bond Portfolio for 20 years. Granahan Investment Management has managed a portion of Vanguard Small Company Growth Portfolio for 20 years. As always, we appreciate your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 14, 2016 1 Market Perspective Events in the first half of 2016 ran contrary to most expectations The six-month period ended June 30, 2016, was notable for the unexpected events that transpired and the expected events that did not. The U.K. “Brexit” vote to leave the European Union stood out in the first category, as did the Bank of Japan’s adoption of a negative interest rate policy. The Federal Reserve’s deferral of further interest rate hikes was prominent in the second. Together, these and other developments led investors to generally favor the relative safety of bonds. The path was rocky again for global stock markets Major stock markets around the world tumbled in the wake of the momentous June 23 Brexit vote as investors began digesting the outcome and pondering its implications for the global economy. By month’s end, however, many markets had recovered all or most of their lost ground. Even apart from Brexit, the half year did not lack for challenges. The U.S. economy had another weak first quarter, oil prices fell again before stabilizing, and concerns persisted about corporate profits, slower growth in China, and Japan’s struggling economy. Still, the broad U.S. stock market returned nearly 4% for the six months. International stocks were weaker, returning about –1%. European stocks in particular slumped as Brexit uncertainty hit closer to home. Developed Pacific markets also retreated. Emerging-market stocks were a bright spot, returning nearly 8%. Strong demand boosted bond returns above stocks Central bank policy again played a major role in bond returns. As anticipated, the European Central Bank announced more stimulus efforts, including purchases of investment-grade, euro-denominated corporate bonds (which began in June). And in a surprise move, the Bank of Japan adopted negative interest rates for certain bank deposits. These steps, coupled with strong demand for a safe harbor from stock market volatility, helped drive the yield of benchmark 10-year German and Japanese government bonds below zero for the first time. In another first, Japan’s 20-year government bond yield also turned negative just after the close of the period. Against this backdrop, demand was strong at home and from abroad for the still positive yields of U.S. Treasury bonds. The yield of the benchmark 10-year Treasury note fell nearly a full percentage point, from 2.30% at the end of December to 1.47% at the end of June. (Bond prices and yields move in opposite directions.) The broad U.S. bond market’s return of more than 5% was strong, but that was eclipsed by the nearly 12% return of international bonds (as measured by the Barclays Global Aggregate Index ex USD). U.S. investors benefited from the dollar’s weakening against many currencies (except Britain’s pound), but international bond returns were higher than those of U.S. bonds even without this currency benefit. Market Barometer Total Returns Periods Ended June 30, 2016 Six Months One Year Five Years 1 Stocks Russell 1000 Index (Large-caps) 3.74% 2.93% 11.88% Russell 2000 Index (Small-caps) 2.22 -6.73 8.35 Russell 3000 Index (Broad U.S. market) 3.62 2.14 11.60 FTSE All-World ex US Index (International) -0.92 -9.75 0.49 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.31% 6.00% 3.76% Barclays Municipal Bond Index (Broad tax-exempt market) 4.33 7.65 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.14 0.05 CPI Consumer Price Index 1.91% 1.01% 1.32% 1 Annualized. 2 Vanguard ® Balanced Portfolio Advisor’s Report Vanguard Balanced Portfolio returned 4.99% for the six months ended June 30, 2016. The fund outperformed the 4.87% return of its blended benchmark (a mix of 65% large-capitalization stocks and 35% high-quality corporate bonds) and the 2.30% average return of peer funds. Both the stock and bond portions of the portfolio outperformed their respective benchmarks, the Standard & Poor’s 500 Index (+3.84%) and the Barclays U.S. Credit A or Better Bond Index (+6.59%). Please note that the returns for Vanguard Variable Insurance Fund are different from those of Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. The investment environment Stock markets in the United States and abroad posted mixed returns for the period. The MSCI World Index returned about 1%, and the MSCI EAFE Index returned about –4%. Data releases continued to paint a promising picture for the U.S. economy, including an upward revision to first-quarter gross domestic product (GDP), a multiyear low in the unemployment rate, and healthy housing market trends. As widely expected, the Federal Reserve last December instituted its first rate hike since 2006. Large-cap value stocks generally outperformed large-cap growth stocks, as measured by the Russell 1000 Value and Russell 1000 Growth Indexes. High-quality and government-backed assets have performed strongly, reflecting a global risk-off sentiment amid market uncertainty and volatility. U.S. monetary policy and growth have increasingly diverged from those in other parts of the world. Many central banks stand ready to further ease policy, with some resorting to radical measures to counter falling inflation and stimulate growth. Concerns over the United Kingdom’s vote to leave the European Union have created a great deal of uncertainty in both the long and short term. Our successes The fixed income portfolio’s outperfor­ mance was led by strong issuer selection in investment-grade credit. Selection in industrials aided relative results most. An out-of-benchmark allocation to asset-backed securities also helped. Strong selection in the health care, industrials, and consumer discretionary sectors as well as an underweight allocation to information technology drove outperformance within the equity portfolio. Positions in Verizon, Comcast, and Chevron contributed most to absolute returns; an allocation to NextEra Energy contributed most to relative results. Verizon performed well after the release of better-than-expected earnings results, supported by growth in wireless and FiOS. Our investment thesis is based on the company’s dominant competitive position, customer loyalty, strong 4G service, marketing ability, and long-term growth in mobile and tablet data usage. Comcast remains the market leader in innovation across its various businesses as management embraces new technologies and seeks ways to improve the customer experience with improved mobility of content. Management has focused on spreading capital across the business where they see strong return on investment and long-term benefit for the investor. Chevron has maintained a strong balance sheet and solid cash flow generation, making it a strong candidate for dividend growth. Total Returns Six Months Ended June 30, 2016 Vanguard Balanced Portfolio 4.99% Composite Stock/Bond Index 1 4.87 Variable Insurance Mixed-Asset Target Growth Funds Average 2 2.30 Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Growth Portfolio Funds Average Balanced Portfolio 0.23% 0.60% 1 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper, a Thomson Reuters Company. 3 The portfolio expense ratio shown is from the prospectus dated April 29, 2016, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2016, the Balanced Portfolio’s annualized expense ratio was 0.23%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. 3 Vanguard Balanced Portfolio Our shortfalls In the equity portfolio, an overweight allocation coupled with weak selection in the financial sector hurt relative results most. Selection in consumer staples and information technology also detracted from relative returns. Wells Fargo, Bank of America, and Mitsubishi UFJ Financial Group (MUFG) hurt absolute results most. Our lack of exposure to strong benchmark performer AT&T was a relative detractor. In financials, Wells Fargo, the stock portfolio’s largest holding as of the end of the period, declined based on worries about the sector broadly, especially about banks with loans to energy-related businesses. Japan-based MUFG lagged because of margin pressure from negative interest rates. Financial companies are viewed as highly rate-sensitive, and investors became increasingly concerned that rates would not rise quickly enough to support near-term profitability. A weak trading environment also weighed on Wells Fargo and other bank stocks. In fixed income, duration and yield curve positioning detracted most from relative performance. An underweight allocation to basic industry issuers also hurt. Portfolio positioning Late in the half year, the “Brexit” referendum outcome and ensuing market volatility led to a modest change in our outlook. We had been looking for a U.S. GDP growth rate of 1.5%–2%, but we now expect closer to 1%–1.5%, and the possibility of a recession (though not likely) has come back into view. We are more cautious, particularly about financials, because normalizing rates will take still longer to happen. In the equity portfolio, we are unlikely to further overweight financials until we have more clarity on the rate outlook, despite record low valuations. Because the Fed has been so transparent about its criteria for raising rates, it will need all the requisite data points to move forward with tightening. Its decision, though, is highly dependent on global markets and is now likely to be driven more by developments outside the United States than by domestic trends. The negative interest rates and high leverage levels of central banks globally are uncharted territory, and have created something of a negative feedback loop for U.S. rates. Our investment thesis for financial stocks remains that they have highly attractive valuations combined with strong balance sheets, and that potential exists for a decline in regulatory pressures. Based on these characteristics, financials compare well with safety stocks at extended valuations. Coming into the half year, we believed that bank stocks would behave defensively because they had less credit exposure and high capital ratios. But with continued negative interest rates, U.S. banks are unlikely to benefit from Fed rate increases this year. The lower-for-longer rate environment could delay the earnings improvements that we would expect and could affect the timing of financial stocks’ revival. We are now looking in other market segments for companies with solid cash flow, safe dividend yields, and reasonable valuations, including Boeing and others in the defense industry. Businesses such as defense that are seen as cyclical, but that have stable earnings, are attractively valued because of the association with cyclicality. This example of our capital cycle framework illustrates how we aim to add value by investing in companies in industries that are waiting for a recovery to begin. We are overweighted in health care stocks, favoring large-cap pharmaceutical companies, including Merck and AstraZeneca. We believe that their solid pipelines are underappreciated by investors and should suffice for a return to modest growth. The equity portfolio remains underweighted in information technology—most significantly in Apple—and consumer discretionary. On the fixed income side, we are cautiously positive about the U.S. credit markets. The economic and credit cycles look to be tiring, but the powerful flood of global capital into our bond market—and credit in particular—shows no sign of abating. Low and negative yields in other major economic zones are still driving capital flows toward the higher yields and safety of the U.S. markets. Although our credit selections will remain thematic and well-researched, we expect investment-grade corporate bond returns to be attractive and will maintain our overall exposure to them. We cannot recall a period when global forces were as important to the U.S. economy and policies as they are today. Therefore, we are mindful of global events even though our focus is on the U.S. bond market. We anticipate ongoing volatility and expect that macroeconomic factors, more than fundamentals, may continue to drive the market for the near future as key questions about elections and monetary policy are resolved. In this context, we are focused on identifying solid company-specific investment catalysts and mispriced individual securities, rather than investing based on broad themes. We remain disciplined in applying our investment process, which enables us to create a balanced portfolio that we believe should perform well in various environments. Edward P. Bousa, CFA, Senior Managing Director and Equity Portfolio Manager John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company llp July 20, 2016 4 Vanguard Balanced Portfolio Portfolio Profile As of June 30, 2016 Total Portfolio Characteristics Yield 1 2.5% Turnover Rate 2 37% Expense Ratio 3 0.23% Short-Term Reserves 1.0% Total Portfolio Volatility Measures 4 Portfolio Versus Portfolio Versus Composite Index 5 Broad Index 6 R-Squared 0.98 0.95 Beta 0.99 0.64 Equity Characteristics Comparative Broad Portfolio Index 7 Index 6 Number of Stocks 93 505 3,863 Median Market Cap $95.1B $78.7B $53.0B Price/Earnings Ratio 17.9x 20.7x 22.0x Price/Book Ratio 2.2x 2.8x 2.7x Dividend Yield 2.8% 2.2% 2.1% Return on Equity 16.7% 17.3% 16.5% Earnings Growth Rate 4.1% 7.0% 7.3% Foreign Holdings 7.8% 0.0% 0.0% Fixed Income Characteristics Comparative Broad Portfolio Index 8 Index 9 Number of Bonds 747 3,369 9,796 Yield to Maturity 2.4% 10 2.3% 1.9% Average Coupon 3.6% 3.6% 3.1% Average Effective Maturity 10.2 years 10.0 years 7.7 years Average Duration 7.1 years 7.1 years 5.5 years Ten Largest Stocks 11 (% of equity portfolio) Wells Fargo & Co. Diversified Banks 3.2% Merck & Co. Inc. Pharmaceuticals 3.2 Microsoft Corp. Systems Software 3.0 Comcast Corp. Cable & Satellite 3.0 Verizon Integrated Communications Inc. Telecommunication Services 2.7 Chevron Corp. Integrated Oil & Gas 2.6 Alphabet Inc. Internet Software & Services 2.4 JPMorgan Chase & Co. Diversified Banks 2.4 Chubb Ltd. Property & Casualty Insurance 2.3 Intel Corp. Semiconductors 2.3 Top Ten Total 27.1% Top Ten as % of Total Net Assets 17.7% Sector Diversification (% of equity exposure) Comparative Broad Portfolio Index 7 Index 6 Consumer Discretionary 7.4% 12.3% 12.9% Consumer Staples 9.1 10.6 9.3 Energy 10.6 7.4 6.7 Financials 22.1 15.7 17.5 Health Care 18.0 14.7 14.2 Industrials 11.1 10.2 10.6 Information Technology 12.7 19.8 19.2 Materials 2.0 2.8 3.3 Telecommunication Services 2.7 2.9 2.6 Utilities 4.3 3.6 3.7 Portfolio Asset Allocation 1 30-day SEC yield for the portfolio. See definition on the next page. 2 Annualized. 3 The portfolio expense ratio shown is from the prospectus dated April 29, 2016, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2016, the annualized expense ratio was 0.23%. 4 For an explanation of R-squared, beta, and other terms used here, see definitions on the next page. 5 Composite Stock/Bond Index, weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index. 6 Dow Jones U.S. Total Stock Market Float Adjusted Index. 7 S&P 500 Index. 8 Barclays U.S. Credit A or Better Bond Index. 9 Barclays U.S. Aggregate Bond Index. 10 Before expenses. 11 The holdings listed exclude any temporary cash investments and equity index products. 5 Vanguard Balanced Portfolio Distribution by Credit Quality 1 (% of fixed income portfolio) U.S. Government 17.8% Aaa 4.2 Aa 14.0 A 45.2 Baa 18.8 Sector Diversification 2 (% of fixed income portfolio) Asset-Backed/Commercial Mortgage-Backed 4.0% Finance 26.6 Foreign 3.9 Government Mortgage-Backed 1.3 Industrial 35.5 Treasury/Agency 16.1 Utilities 7.3 Other 5.3 Equity Investment Focus Fixed Income Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” Credit-quality ratings are obtained from Barclays and are from Moody’s, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. “Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Equity Exposure. A measure that reflects a portfolio’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Source: Moody’s Investors Service. 2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 6 Vanguard Balanced Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Fiscal-Year Total Returns (%): December 31, 2005–June 30, 2016 Average Annual Total Returns: Periods Ended June 30, 2016 Inception Date One Year Five Years Ten Years Balanced Portfolio 5/23/1991 4.75% 8.96% 7.44% 1 Six months ended June 30, 2016. 2 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. See Financial Highlights for dividend and capital gains information. 7 Vanguard Balanced Portfolio Financial Statements (unaudited) Statement of Net Assets As of June 30, 2016 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (65.3%) Consumer Discretionary (4.8%) Comcast Corp. Class A 712,049 46,418 Ford Motor Co. 1,392,500 17,504 Twenty-First Century Fox Inc. Class A 616,514 16,677 Lowe’s Cos. Inc. 164,310 13,008 Hilton Worldwide Holdings Inc. 524,366 11,814 L Brands Inc. 87,990 5,907 Bayerische Motoren Werke AG 59,679 4,374 Consumer Staples (5.9%) CVS Health Corp. 272,470 26,086 Coca-Cola Co. 389,370 17,650 PepsiCo Inc. 152,900 16,198 Philip Morris International Inc. 155,960 15,864 Mondelez International Inc. Class A 322,810 14,691 Colgate-Palmolive Co. 193,880 14,192 Diageo plc 494,385 13,834 Walgreens Boots Alliance Inc. 149,660 12,462 Costco Wholesale Corp. 59,180 9,294 Diageo plc ADR 22,480 2,538 Energy (6.9%) Chevron Corp. 387,600 40,632 Exxon Mobil Corp. 317,487 29,761 TOTAL SA 431,906 20,827 Royal Dutch Shell plc Class B 610,644 16,792 Anadarko Petroleum Corp. 249,890 13,307 EOG Resources Inc. 134,801 11,245 Hess Corp. 164,480 9,885 Schlumberger Ltd. 93,204 7,371 Marathon Petroleum Corp. 176,153 6,687 Suncor Energy Inc. 225,500 6,256 Valero Energy Corp. 74,810 3,815 Financials (14.5%) Wells Fargo & Co. 1,076,810 50,965 JPMorgan Chase & Co. 603,628 37,509 Chubb Ltd. 278,980 36,466 Prudential Financial Inc. 351,410 25,070 PNC Financial Services Group Inc. 270,000 21,975 BlackRock Inc. 62,700 21,477 Bank of America Corp. 1,566,667 20,790 Marsh & McLennan Cos. Inc. 267,350 18,303 Northern Trust Corp. 190,750 12,639 Market Value • Shares ($000) American Tower Corporation 100,482 11,416 ^ Bank of Nova Scotia 220,860 10,824 Mitsubishi UFJ Financial Group Inc. 2,379,030 10,604 US Bancorp 238,160 9,605 MetLife Inc. 228,583 9,104 Goldman Sachs Group Inc. 57,380 8,526 Hartford Financial Services Group Inc. 177,010 7,856 Intercontinental Exchange Inc. 29,920 7,658 * Synchrony Financial 283,990 7,179 BNP Paribas SA 140,068 6,297 American International Group Inc. 74,700 3,951 UBS Group AG 266,833 3,458 American Express Co. 48,961 2,975 AvalonBay Communities Inc. 15,480 2,792 Health Care (11.8%) Merck & Co. Inc. 870,479 50,148 Bristol-Myers Squibb Co. 463,470 34,088 Johnson & Johnson 248,170 30,103 Medtronic plc 337,690 29,301 Pfizer Inc. 704,473 24,805 ^ AstraZeneca plc ADR 819,298 24,735 UnitedHealth Group Inc. 139,665 19,721 Cardinal Health Inc. 221,990 17,317 Eli Lilly & Co. 179,265 14,117 Novartis AG 168,067 13,826 Roche Holding AG 33,296 8,791 * Celgene Corp. 84,630 8,347 Baxter International Inc. 158,880 7,185 Industrials (7.3%) United Parcel Service Inc. Class B 268,248 28,896 Honeywell International Inc. 182,584 21,238 Lockheed Martin Corp. 77,750 19,295 CSX Corp. 658,982 17,186 Siemens AG 136,245 13,957 Caterpillar Inc. 168,771 12,794 FedEx Corp. 84,080 12,762 Eaton Corp. plc 200,010 11,947 Canadian National Railway Co. 164,278 9,702 Boeing Co. 70,870 9,204 Schneider Electric SE 149,916 8,872 ABB Ltd. ADR 294,998 5,850 Raytheon Co. 23,443 3,187 Market Value • Shares ($000) Information Technology (8.3%) Microsoft Corp. 932,664 47,725 * Alphabet Inc. Class A 53,480 37,625 Intel Corp. 1,093,360 35,862 Accenture plc Class A 212,890 24,118 Cisco Systems Inc. 801,876 23,006 Apple Inc. 219,112 20,947 Texas Instruments Inc. 154,620 9,687 Materials (1.3%) International Paper Co. 299,610 12,697 Dow Chemical Co. 181,910 9,043 BHP Billiton plc 502,241 6,318 Monsanto Co. 32,700 3,381 Telecommunication Services (1.7%) Verizon Communications Inc. 750,180 41,890 Utilities (2.8%) NextEra Energy Inc. 218,150 28,447 Dominion Resources Inc. 263,160 20,508 Exelon Corp. 400,160 14,550 Duke Energy Corp. 38,656 3,316 Total Common Stocks (Cost $1,218,415) 8 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (5.9%) U.S. Government Securities (5.3%) United States Treasury Note/Bond 0.625% 7/31/17 8,000 8,009 United States Treasury Note/Bond 1.000% 9/15/17 15,000 15,080 United States Treasury Note/Bond 0.750% 10/31/17 9,200 9,223 United States Treasury Note/Bond 0.875% 3/31/18 750 754 United States Treasury Note/Bond 0.750% 4/30/18 1,500 1,504 United States Treasury Note/Bond 1.000% 5/31/18 5,500 5,543 United States Treasury Note/Bond 1.375% 9/30/18 19,000 19,318 United States Treasury Note/Bond 1.750% 9/30/19 13,000 13,406 United States Treasury Note/Bond 1.375% 2/29/20 2,130 2,170 United States Treasury Note/Bond 1.625% 6/30/20 2,840 2,921 United States Treasury Note/Bond 1.250% 3/31/21 3,000 3,036 United States Treasury Note/Bond 2.000% 2/15/25 11,180 11,700 United States Treasury Note/Bond 2.000% 8/15/25 7,095 7,420 United States Treasury Note/Bond 2.250% 11/15/25 180 192 United States Treasury Note/Bond 1.625% 2/15/26 1,000 1,012 United States Treasury Note/Bond 2.875% 5/15/43 6,738 7,580 United States Treasury Note/Bond 3.375% 5/15/44 4,410 5,439 United States Treasury Note/Bond 3.125% 8/15/44 1,740 2,050 United States Treasury Note/Bond 2.500% 2/15/45 6,210 6,471 United States Treasury Note/Bond 2.875% 8/15/45 1,910 2,145 United States Treasury Note/Bond 2.500% 2/15/46 2,600 2,710 Conventional Mortgage-Backed Securities (0.4%) †,1,2 Fannie Mae Pool 4.500% 11/1/33– 7/1/46 7,784 8,552 Freddie Mac Gold Pool 4.000% 9/1/24– 9/1/41 9 9 †,1,2 Freddie Mac Gold Pool 4.500% 3/1/29– 7/1/46 1,515 1,669 1 Ginnie Mae I Pool 7.000% 11/15/31– 11/15/33 130 151 1 Ginnie Mae I Pool 8.000% 9/15/30 64 66 Nonconventional Mortgage-Backed Securities (0.2%) Fannie Mae REMICS 3.500% 4/25/31 245 265 Fannie Mae REMICS 4.000% 9/25/29– 5/25/31 470 514 Freddie Mac REMICS 3.500% 3/15/31 145 157 Freddie Mac REMICS 4.000% 12/15/30– 4/15/31 2,726 3,024 Total U.S. Government and Agency Obligations (Cost $135,791) 142,090 Asset-Backed/Commercial Mortgage-Backed Securities (1.2%) 3 American Tower Trust I 1.551% 3/15/18 380 377 3 American Tower Trust I 3.070% 3/15/23 1,100 1,133 Apidos CDO 2.133% 4/17/26 1,295 1,291 ARES CLO Ltd. 2.153% 4/17/26 1,200 1,198 Atlas Senior Loan Fund Ltd. 2.168% 10/15/26 355 355 Atlas Senior Loan Fund V Ltd. 2.183% 7/16/26 305 304 1 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 223 223 Cent CLO 2.124% 7/27/26 420 416 Cent CLO 20 Ltd. 2.118% 1/25/26 1,300 1,291 Cent CLO 22 Ltd. 2.112% 11/7/26 935 926 CIFC Funding Ltd. 2.133% 4/18/25 1,185 1,184 1 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 480 511 Dryden Senior Loan Fund 1.983% 4/18/26 1,165 1,158 First Investors Auto Owner Trust 2013-2 1.230% 3/15/19 33 33 1 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 772 776 Hilton USA Trust 2013-HLT 2.662% 11/5/30 1,165 1,170 ING Investment Management Co. 2.133% 4/18/26 1,165 1,164 Face Market Maturity Amount Value • Coupon Date ($000) ($000) LB-UBS Commercial Mortgage Trust 2008-C1 6.248% 4/15/41 703 738 Limerock CLO 2.133% 4/18/26 1,300 1,290 Madison Park Funding XII Ltd. 2.083% 1/19/25 755 754 Madison Park Funding XIII Ltd. 2.134% 7/20/26 920 920 OneMain Financial Issuance Trust 2016-2 4.100% 3/20/28 770 794 OZLM VI Ltd. 2.183% 4/17/26 955 956 1 Santander Drive Auto Receivables Trust 2013-2 2.570% 3/15/19 515 518 1 Santander Drive Auto Receivables Trust 2014-2 2.330% 11/15/19 335 338 3 SBA Tower Trust 2.898% 10/15/19 1,205 1,221 Seneca Park CLO Ltd. 2.113% 7/17/26 680 679 SFAVE Commercial Mortgage Securities Trust 2015-5AVE 4.144% 1/5/43 700 686 Shackleton CLO Ltd. 2.113% 7/17/26 660 654 Springleaf Funding Trust 2.410% 12/15/22 782 783 Springleaf Funding Trust 3.160% 11/15/24 1,375 1,382 Springleaf Funding Trust 2015-B 3.480% 5/15/28 590 585 Springleaf Mortgage Loan Trust 2013-1A 2.310% 6/25/58 220 220 Symphony CLO XIV Ltd. 2.110% 7/14/26 1,125 1,122 Thacher Park CLO Ltd. 2.104% 10/20/26 505 503 1 Utility Debt Securitization Authority Series 2013T 3.435% 12/15/25 210 229 Westlake Automobile Receivables Trust 0.970% 10/16/17 19 19 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $27,900) Corporate Bonds (22.9%) Finance (8.8%) Banking (6.8%) American Express Centurion Bank 6.000% 9/13/17 500 528 American Express Co. 1.550% 5/22/18 1,635 1,644 American Express Credit Corp. 2.375% 3/24/17 1,920 1,940 American Express Credit Corp. 2.125% 7/27/18 1,235 1,256 American Express Credit Corp. 2.250% 8/15/19 800 817 Bank of America Corp. 6.000% 9/1/17 1,010 1,061 Bank of America Corp. 5.750% 12/1/17 500 529 Bank of America Corp. 6.875% 4/25/18 1,250 1,364 Bank of America Corp. 5.625% 7/1/20 85 96 Bank of America Corp. 5.875% 1/5/21 3,000 3,437 Bank of America Corp. 3.300% 1/11/23 120 123 Bank of America Corp. 4.100% 7/24/23 150 160 Bank of America Corp. 4.000% 4/1/24 340 363 Bank of America Corp. 4.000% 1/22/25 875 891 Bank of America Corp. 5.875% 2/7/42 260 328 Bank of America Corp. 5.000% 1/21/44 1,230 1,420 Bank of America Corp. 4.875% 4/1/44 870 992 Bank of America NA 5.300% 3/15/17 2,000 2,054 Bank of Montreal 1.300% 7/15/16 800 800 Bank of Montreal 2.500% 1/11/17 2,030 2,045 Bank of New York Mellon Corp. 2.150% 2/24/20 1,580 1,615 Bank of New York Mellon Corp. 3.000% 2/24/25 720 760 Bank of Nova Scotia 2.050% 10/30/18 1,600 1,626 Bank of Nova Scotia 2.800% 7/21/21 750 784 3 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.700% 3/5/18 1,390 1,391 3 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 1,200 1,241 3 Barclays Bank plc 6.050% 12/4/17 1,400 1,467 Barclays Bank plc 5.140% 10/14/20 160 170 BB&T Corp. 4.900% 6/30/17 1,000 1,034 Bear Stearns Cos. LLC 6.400% 10/2/17 235 250 Bear Stearns Cos. LLC 7.250% 2/1/18 425 463 BNP Paribas SA 2.400% 12/12/18 1,300 1,326 BNP Paribas SA 3.250% 3/3/23 305 317 BPCE SA 2.500% 12/10/18 220 224 9 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) BPCE SA 2.500% 7/15/19 1,400 1,431 BPCE SA 4.000% 4/15/24 775 849 3 BPCE SA 5.150% 7/21/24 1,260 1,320 Capital One Bank USA NA 2.150% 11/21/18 1,215 1,227 Capital One Financial Corp. 4.750% 7/15/21 400 445 Capital One Financial Corp. 3.750% 4/24/24 1,305 1,362 Capital One Financial Corp. 3.200% 2/5/25 1,050 1,061 Capital One Financial Corp. 4.200% 10/29/25 310 317 Citigroup Inc. 1.750% 5/1/18 500 502 Citigroup Inc. 2.500% 9/26/18 500 510 Citigroup Inc. 2.550% 4/8/19 1,800 1,837 Citigroup Inc. 2.500% 7/29/19 965 983 Citigroup Inc. 2.400% 2/18/20 800 808 Citigroup Inc. 4.500% 1/14/22 1,975 2,184 Citigroup Inc. 6.625% 6/15/32 2,000 2,448 Citigroup Inc. 8.125% 7/15/39 101 158 Citigroup Inc. 5.300% 5/6/44 270 292 Compass Bank 2.750% 9/29/19 375 371 Cooperatieve Rabobank UA 2.250% 1/14/19 1,350 1,376 3 Credit Agricole SA 2.500% 4/15/19 1,460 1,494 Credit Suisse 1.750% 1/29/18 840 841 Credit Suisse 2.300% 5/28/19 2,845 2,883 Credit Suisse 3.000% 10/29/21 735 752 Credit Suisse 3.625% 9/9/24 250 258 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 1,335 1,343 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 1,595 1,565 Deutsche Bank AG 2.500% 2/13/19 465 466 Fifth Third Bank 2.875% 10/1/21 425 440 Fifth Third Bank 3.850% 3/15/26 830 870 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,415 Goldman Sachs Group Inc. 2.375% 1/22/18 555 563 Goldman Sachs Group Inc. 5.375% 3/15/20 405 451 Goldman Sachs Group Inc. 2.600% 4/23/20 170 173 Goldman Sachs Group Inc. 6.000% 6/15/20 3,350 3,819 Goldman Sachs Group Inc. 5.250% 7/27/21 865 975 Goldman Sachs Group Inc. 5.750% 1/24/22 360 417 Goldman Sachs Group Inc. 3.625% 1/22/23 1,205 1,264 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 2,358 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,679 Goldman Sachs Group Inc. 4.750% 10/21/45 680 750 3 HSBC Bank plc 4.750% 1/19/21 1,700 1,877 HSBC Holdings plc 3.400% 3/8/21 1,535 1,581 HSBC Holdings plc 4.000% 3/30/22 2,395 2,564 HSBC Holdings plc 3.600% 5/23/23 1,600 1,635 HSBC Holdings plc 6.500% 5/2/36 1,000 1,194 HSBC Holdings plc 6.100% 1/14/42 375 481 HSBC Holdings plc 5.250% 3/14/44 440 464 HSBC USA Inc. 1.625% 1/16/18 1,005 1,002 HSBC USA Inc. 2.350% 3/5/20 1,825 1,825 HSBC USA Inc. 3.500% 6/23/24 800 824 Huntington Bancshares Inc. 3.150% 3/14/21 800 831 Huntington National Bank 2.200% 4/1/19 560 567 Huntington National Bank 2.400% 4/1/20 1,160 1,178 3 ING Bank NV 3.750% 3/7/17 600 610 3 ING Bank NV 1.800% 3/16/18 1,340 1,346 JPMorgan Chase & Co. 6.300% 4/23/19 465 523 JPMorgan Chase & Co. 4.950% 3/25/20 650 719 JPMorgan Chase & Co. 4.350% 8/15/21 4,862 5,348 JPMorgan Chase & Co. 4.500% 1/24/22 495 549 JPMorgan Chase & Co. 3.250% 9/23/22 970 1,013 JPMorgan Chase & Co. 3.375% 5/1/23 875 890 JPMorgan Chase & Co. 3.875% 2/1/24 800 865 JPMorgan Chase & Co. 3.900% 7/15/25 370 398 JPMorgan Chase & Co. 4.125% 12/15/26 765 807 JPMorgan Chase & Co. 4.250% 10/1/27 1,895 1,994 JPMorgan Chase & Co. 5.400% 1/6/42 750 930 JPMorgan Chase & Co. 5.625% 8/16/43 400 470 Face Market Maturity Amount Value • Coupon Date ($000) ($000) JPMorgan Chase & Co. 4.950% 6/1/45 400 440 3 Macquarie Bank Ltd. 2.400% 1/21/20 330 332 Manufacturers & Traders Trust Co. 2.100% 2/6/20 495 502 Manufacturers & Traders Trust Co. 2.900% 2/6/25 685 704 Morgan Stanley 5.450% 1/9/17 1,000 1,023 Morgan Stanley 1.875% 1/5/18 255 256 Morgan Stanley 2.125% 4/25/18 1,375 1,387 Morgan Stanley 2.500% 1/24/19 2,500 2,548 Morgan Stanley 5.625% 9/23/19 645 715 Morgan Stanley 5.750% 1/25/21 1,740 1,986 Morgan Stanley 2.500% 4/21/21 1,175 1,185 Morgan Stanley 3.700% 10/23/24 750 785 Morgan Stanley 6.250% 8/9/26 3,000 3,767 Morgan Stanley 4.300% 1/27/45 850 896 National City Corp. 6.875% 5/15/19 1,000 1,131 3 Nationwide Building Society 2.350% 1/21/20 785 800 Northern Trust Corp. 3.450% 11/4/20 255 273 PNC Bank NA 4.875% 9/21/17 1,500 1,559 PNC Bank NA 3.300% 10/30/24 460 490 PNC Bank NA 2.950% 2/23/25 1,105 1,153 PNC Bank NA 4.200% 11/1/25 255 289 PNC Financial Services Group Inc. 3.900% 4/29/24 580 623 Santander Bank NA 2.000% 1/12/18 715 714 Santander Holdings USA Inc. 2.700% 5/24/19 800 803 Santander Holdings USA Inc. 2.650% 4/17/20 580 575 Santander Issuances SAU 5.179% 11/19/25 800 797 3 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 1,600 1,640 State Street Corp. 5.375% 4/30/17 2,775 2,879 SunTrust Bank 3.300% 5/15/26 340 345 Svenska Handelsbanken AB 2.875% 4/4/17 1,000 1,014 Synchrony Financial 3.000% 8/15/19 1,055 1,075 Synchrony Financial 2.700% 2/3/20 405 406 UBS AG 1.800% 3/26/18 1,020 1,029 3 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 1,160 1,185 US Bancorp 3.700% 1/30/24 1,560 1,721 Wachovia Corp. 7.500% 4/15/35 1,000 1,393 Wells Fargo & Co. 5.625% 12/11/17 820 872 Wells Fargo & Co. 2.150% 1/15/19 2,915 2,975 Wells Fargo & Co. 3.000% 1/22/21 505 529 Wells Fargo & Co. 3.500% 3/8/22 640 686 Wells Fargo & Co. 3.450% 2/13/23 930 960 Wells Fargo & Co. 4.480% 1/16/24 1,199 1,308 Wells Fargo & Co. 3.000% 2/19/25 890 911 Wells Fargo & Co. 3.550% 9/29/25 860 917 Wells Fargo & Co. 3.000% 4/22/26 1,045 1,062 Wells Fargo & Co. 5.606% 1/15/44 2,276 2,727 Wells Fargo & Co. 4.900% 11/17/45 515 564 Wells Fargo & Co. 4.400% 6/14/46 500 506 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 305 343 Finance Companies (0.4%) 3 GE Capital International Funding Co. 2.342% 11/15/20 1,192 1,232 3 GE Capital International Funding Co. 3.373% 11/15/25 3,460 3,775 3 GE Capital International Funding Co. 4.418% 11/15/35 4,635 5,193 Insurance (1.4%) Aetna Inc. 1.750% 5/15/17 60 60 Aetna Inc. 3.950% 9/1/20 140 151 Aetna Inc. 2.800% 6/15/23 550 561 Aetna Inc. 3.200% 6/15/26 1,195 1,226 Aetna Inc. 4.250% 6/15/36 760 786 1 Allstate Corp. 6.125% 5/15/67 1,000 880 Anthem Inc. 2.300% 7/15/18 375 381 Anthem Inc. 3.125% 5/15/22 1,610 1,665 Anthem Inc. 3.300% 1/15/23 1,100 1,137 Anthem Inc. 4.650% 8/15/44 276 295 Berkshire Hathaway Inc. 2.750% 3/15/23 1,050 1,085 10 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Berkshire Hathaway Inc. 3.125% 3/15/26 715 750 Chubb INA Holdings Inc. 5.800% 3/15/18 1,295 1,390 Chubb INA Holdings Inc. 2.300% 11/3/20 170 175 Chubb INA Holdings Inc. 3.350% 5/15/24 555 591 Chubb INA Holdings Inc. 4.350% 11/3/45 800 917 Cigna Corp. 3.250% 4/15/25 1,730 1,769 CNA Financial Corp. 3.950% 5/15/24 135 143 3 Five Corners Funding Trust 4.419% 11/15/23 210 228 3 Liberty Mutual Group Inc. 4.250% 6/15/23 360 382 Loews Corp. 2.625% 5/15/23 440 443 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,484 MetLife Inc. 1.903% 12/15/17 225 227 MetLife Inc. 3.600% 4/10/24 580 612 MetLife Inc. 4.125% 8/13/42 145 144 MetLife Inc. 4.875% 11/13/43 530 583 3 Metropolitan Life Global Funding I 1.500% 1/10/18 1,480 1,488 3 Metropolitan Life Global Funding I 1.875% 6/22/18 950 960 3 New York Life Global Funding 1.650% 5/15/17 600 604 3 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,581 3 QBE Insurance Group Ltd. 2.400% 5/1/18 235 237 3 Teachers Insurance & Annuity Association of America 4.900% 9/15/44 375 418 UnitedHealth Group Inc. 6.000% 6/15/17 500 524 UnitedHealth Group Inc. 6.000% 2/15/18 700 755 UnitedHealth Group Inc. 3.875% 10/15/20 601 656 UnitedHealth Group Inc. 2.875% 3/15/22 27 28 UnitedHealth Group Inc. 2.875% 3/15/23 1,175 1,219 UnitedHealth Group Inc. 3.100% 3/15/26 430 451 UnitedHealth Group Inc. 4.625% 7/15/35 815 946 UnitedHealth Group Inc. 4.250% 3/15/43 1,600 1,742 UnitedHealth Group Inc. 4.750% 7/15/45 760 916 Other Finance (0.1%) 3 LeasePlan Corp. NV 2.875% 1/22/19 970 971 Real Estate Investment Trusts (0.1%) AvalonBay Communities Inc. 3.625% 10/1/20 520 556 Duke Realty LP 6.500% 1/15/18 210 225 Realty Income Corp. 4.650% 8/1/23 640 704 3 WEA Finance LLC / Westfield UK & Europe Finance plc 1.750% 9/15/17 375 376 3 WEA Finance LLC / Westfield UK & Europe Finance plc 2.700% 9/17/19 1,330 1,357 Industrial (11.7%) Basic Industry (0.1%) BHP Billiton Finance USA Ltd. 3.850% 9/30/23 750 818 CF Industries Inc. 5.375% 3/15/44 880 836 LyondellBasell Industries NV 4.625% 2/26/55 650 636 Monsanto Co. 4.700% 7/15/64 230 208 Rio Tinto Finance USA plc 3.500% 3/22/22 325 341 Capital Goods (1.1%) 3 BAE Systems Holdings Inc. 2.850% 12/15/20 160 164 3 BAE Systems Holdings Inc. 3.850% 12/15/25 285 303 Caterpillar Financial Services Corp. 2.625% 3/1/23 1,360 1,396 Caterpillar Inc. 3.900% 5/27/21 1,170 1,292 Caterpillar Inc. 2.600% 6/26/22 705 727 Caterpillar Inc. 3.400% 5/15/24 810 871 Caterpillar Inc. 4.300% 5/15/44 745 818 General Dynamics Corp. 3.875% 7/15/21 355 391 General Electric Capital Corp. 4.625% 1/7/21 321 364 General Electric Capital Corp. 5.300% 2/11/21 228 264 General Electric Capital Corp. 3.150% 9/7/22 967 1,038 General Electric Capital Corp. 3.100% 1/9/23 360 384 General Electric Capital Corp. 6.750% 3/15/32 135 189 General Electric Capital Corp. 6.150% 8/7/37 633 876 General Electric Capital Corp. 5.875% 1/14/38 443 601 Face Market Maturity Amount Value • Coupon Date ($000) ($000) General Electric Capital Corp. 6.875% 1/10/39 187 282 General Electric Co. 2.700% 10/9/22 210 219 General Electric Co. 4.125% 10/9/42 320 352 General Electric Co. 4.500% 3/11/44 1,050 1,218 Honeywell International Inc. 4.250% 3/1/21 1,002 1,126 Illinois Tool Works Inc. 3.500% 3/1/24 1,295 1,425 John Deere Capital Corp. 2.250% 4/17/19 1,465 1,508 John Deere Capital Corp. 1.700% 1/15/20 520 524 Lockheed Martin Corp. 2.900% 3/1/25 610 632 Lockheed Martin Corp. 4.500% 5/15/36 211 239 Lockheed Martin Corp. 4.700% 5/15/46 520 610 Parker-Hannifin Corp. 4.450% 11/21/44 450 532 3 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,256 3 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 800 848 3 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 800 913 United Technologies Corp. 3.100% 6/1/22 535 570 United Technologies Corp. 7.500% 9/15/29 770 1,135 United Technologies Corp. 6.050% 6/1/36 675 899 United Technologies Corp. 4.500% 6/1/42 325 373 Communication (1.9%) 21st Century Fox America Inc. 3.000% 9/15/22 245 256 America Movil SAB de CV 3.125% 7/16/22 1,880 1,923 America Movil SAB de CV 6.125% 3/30/40 530 642 American Tower Corp. 3.450% 9/15/21 1,125 1,167 AT&T Inc. 1.400% 12/1/17 1,090 1,091 AT&T Inc. 5.600% 5/15/18 1,000 1,076 AT&T Inc. 2.300% 3/11/19 295 301 AT&T Inc. 5.200% 3/15/20 255 289 AT&T Inc. 4.600% 2/15/21 100 110 AT&T Inc. 6.450% 6/15/34 845 1,013 AT&T Inc. 4.750% 5/15/46 645 663 CBS Corp. 4.300% 2/15/21 675 734 Comcast Corp. 3.600% 3/1/24 550 603 Comcast Corp. 4.250% 1/15/33 1,032 1,139 Comcast Corp. 4.200% 8/15/34 620 681 Comcast Corp. 5.650% 6/15/35 110 141 Comcast Corp. 4.400% 8/15/35 700 785 Comcast Corp. 6.500% 11/15/35 115 158 Comcast Corp. 6.400% 5/15/38 120 165 Comcast Corp. 4.650% 7/15/42 1,290 1,481 Comcast Corp. 4.500% 1/15/43 500 561 Comcast Corp. 4.750% 3/1/44 525 613 Comcast Corp. 4.600% 8/15/45 845 971 3 Cox Communications Inc. 4.800% 2/1/35 1,540 1,435 3 Deutsche Telekom International Finance BV 4.875% 3/6/42 705 823 Discovery Communications LLC 5.625% 8/15/19 80 88 Discovery Communications LLC 5.050% 6/1/20 420 459 Grupo Televisa SAB 6.625% 1/15/40 630 712 Grupo Televisa SAB 6.125% 1/31/46 410 444 3 GTP Acquisition Partners I LLC 2.350% 6/15/20 580 593 3 NBCUniversal Enterprise Inc. 1.974% 4/15/19 2,530 2,586 NBCUniversal Media LLC 4.375% 4/1/21 600 669 NBCUniversal Media LLC 2.875% 1/15/23 240 252 Omnicom Group Inc. 3.600% 4/15/26 660 690 Orange SA 4.125% 9/14/21 1,740 1,919 Orange SA 9.000% 3/1/31 530 818 3 SBA Tower Trust 2.933% 12/15/17 840 841 3 Sky plc 2.625% 9/16/19 975 991 3 Sky plc 3.750% 9/16/24 1,435 1,492 Time Warner Cable Inc. 5.850% 5/1/17 1,030 1,066 Time Warner Cable Inc. 8.750% 2/14/19 25 29 Time Warner Cable Inc. 8.250% 4/1/19 364 423 Time Warner Entertainment Co. LP 8.375% 3/15/23 95 123 Time Warner Inc. 4.875% 3/15/20 700 775 Time Warner Inc. 4.750% 3/29/21 350 393 Time Warner Inc. 6.500% 11/15/36 620 772 Verizon Communications Inc. 4.500% 9/15/20 1,280 1,421 11 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Verizon Communications Inc. 3.500% 11/1/21 1,040 1,119 Verizon Communications Inc. 6.400% 9/15/33 2,230 2,849 Verizon Communications Inc. 5.850% 9/15/35 475 575 Verizon Communications Inc. 6.900% 4/15/38 290 386 Verizon Communications Inc. 4.750% 11/1/41 290 312 Verizon Communications Inc. 6.550% 9/15/43 710 959 Verizon Communications Inc. 4.862% 8/21/46 1,821 1,980 Walt Disney Co. 4.125% 6/1/44 560 633 Consumer Cyclical (1.5%) Amazon.com Inc. 2.500% 11/29/22 885 916 Amazon.com Inc. 4.800% 12/5/34 995 1,171 Amazon.com Inc. 4.950% 12/5/44 580 708 3 American Honda Finance Corp. 1.500% 9/11/17 490 493 3 American Honda Finance Corp. 1.600% 2/16/18 810 818 American Honda Finance Corp. 2.125% 10/10/18 1,110 1,139 AutoZone Inc. 3.700% 4/15/22 1,371 1,461 AutoZone Inc. 3.125% 7/15/23 600 621 3 BMW US Capital LLC 2.000% 4/11/21 585 589 3 BMW US Capital LLC 2.800% 4/11/26 271 278 CVS Health Corp. 2.750% 12/1/22 965 997 CVS Health Corp. 4.875% 7/20/35 565 670 CVS Health Corp. 5.125% 7/20/45 1,310 1,624 3 Daimler Finance North America LLC 2.375% 8/1/18 900 919 3 Daimler Finance North America LLC 2.250% 7/31/19 1,575 1,612 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,621 Ford Motor Credit Co. LLC 2.375% 3/12/19 900 912 Ford Motor Credit Co. LLC 3.157% 8/4/20 975 1,008 Home Depot Inc. 2.250% 9/10/18 975 1,004 Home Depot Inc. 2.700% 4/1/23 720 755 Home Depot Inc. 4.400% 3/15/45 780 901 Lowe’s Cos. Inc. 6.875% 2/15/28 710 979 Lowe’s Cos. Inc. 6.500% 3/15/29 1,000 1,366 McDonald’s Corp. 2.625% 1/15/22 195 202 McDonald’s Corp. 3.250% 6/10/24 140 149 3 Nissan Motor Acceptance Corp. 1.950% 9/12/17 1,186 1,196 3 Nissan Motor Acceptance Corp. 1.800% 3/15/18 1,100 1,109 3 Nissan Motor Acceptance Corp. 2.650% 9/26/18 585 599 PACCAR Financial Corp. 1.600% 3/15/17 752 757 Toyota Motor Credit Corp. 1.750% 5/22/17 1,200 1,209 Toyota Motor Credit Corp. 1.250% 10/5/17 900 903 3 Volkswagen Group of America Finance LLC 2.450% 11/20/19 440 446 Wal-Mart Stores Inc. 3.250% 10/25/20 742 802 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,133 Wal-Mart Stores Inc. 2.550% 4/11/23 1,250 1,303 Wal-Mart Stores Inc. 5.625% 4/15/41 2,790 3,745 Wal-Mart Stores Inc. 4.300% 4/22/44 525 613 Consumer Noncyclical (4.0%) AbbVie Inc. 1.750% 11/6/17 775 780 Actavis Funding SCS 3.000% 3/12/20 985 1,014 Actavis Funding SCS 3.450% 3/15/22 950 987 Actavis Funding SCS 3.800% 3/15/25 130 135 Actavis Funding SCS 4.550% 3/15/35 245 254 Actavis Funding SCS 4.850% 6/15/44 450 475 Altria Group Inc. 4.750% 5/5/21 590 673 Altria Group Inc. 2.850% 8/9/22 455 477 Altria Group Inc. 4.500% 5/2/43 385 436 AmerisourceBergen Corp. 3.500% 11/15/21 1,310 1,402 Amgen Inc. 3.875% 11/15/21 310 338 3 Amgen Inc. 5.150% 11/15/41 945 1,076 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 2,000 2,102 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 1,805 1,929 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 4,140 4,658 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 2,640 3,096 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 4,615 4,689 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 520 522 AstraZeneca plc 1.950% 9/18/19 390 395 Face Market Maturity Amount Value • Coupon Date ($000) ($000) AstraZeneca plc 2.375% 11/16/20 1,180 1,203 AstraZeneca plc 6.450% 9/15/37 615 838 AstraZeneca plc 4.375% 11/16/45 800 874 Avery Point IV CLO Ltd. 2.158% 4/25/26 1,190 1,190 3 BAT International Finance plc 2.750% 6/15/20 550 572 3 BAT International Finance plc 3.250% 6/7/22 1,480 1,572 3 BAT International Finance plc 3.500% 6/15/22 235 253 3 Bayer US Finance LLC 2.375% 10/8/19 200 204 3 Bayer US Finance LLC 3.000% 10/8/21 1,980 2,067 3 Bayer US Finance LLC 3.375% 10/8/24 295 304 Biogen Inc. 2.900% 9/15/20 550 573 Bristol-Myers Squibb Co. 3.250% 11/1/23 990 1,093 Cardinal Health Inc. 1.700% 3/15/18 75 76 Cardinal Health Inc. 2.400% 11/15/19 625 640 Cardinal Health Inc. 3.200% 3/15/23 1,065 1,116 Cardinal Health Inc. 3.500% 11/15/24 580 617 Cardinal Health Inc. 4.500% 11/15/44 665 698 3 Cargill Inc. 4.307% 5/14/21 2,092 2,305 3 Cargill Inc. 6.875% 5/1/28 645 845 3 Cargill Inc. 4.760% 11/23/45 1,560 1,814 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 55 55 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 255 260 1 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 461 465 Celgene Corp. 2.250% 5/15/19 160 163 Celgene Corp. 3.550% 8/15/22 475 497 Coca-Cola Co. 3.300% 9/1/21 300 326 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 531 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 768 781 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 850 911 Colgate-Palmolive Co. 7.600% 5/19/25 480 660 Diageo Capital plc 2.625% 4/29/23 1,230 1,269 Diageo Investment Corp. 2.875% 5/11/22 525 550 Dignity Health California GO 2.637% 11/1/19 140 144 Dignity Health California GO 3.812% 11/1/24 300 323 Eli Lilly & Co. 3.700% 3/1/45 635 677 3 EMD Finance LLC 2.950% 3/19/22 605 620 3 EMD Finance LLC 3.250% 3/19/25 1,200 1,226 3 Forest Laboratories Inc. 4.875% 2/15/21 575 638 Gilead Sciences Inc. 2.550% 9/1/20 615 637 Gilead Sciences Inc. 3.700% 4/1/24 1,010 1,094 Gilead Sciences Inc. 3.500% 2/1/25 560 598 Gilead Sciences Inc. 4.500% 2/1/45 695 755 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 385 404 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,526 3 Imperial Tobacco Finance plc 3.750% 7/21/22 530 561 3 Japan Tobacco Inc. 2.100% 7/23/18 545 552 Kaiser Foundation Hospitals 3.500% 4/1/22 560 603 Kaiser Foundation Hospitals 4.875% 4/1/42 365 440 Kraft Foods Group Inc. 2.250% 6/5/17 295 298 3 Kraft Heinz Foods Co. 5.000% 7/15/35 230 263 3 Kraft Heinz Foods Co. 4.375% 6/1/46 710 746 Kroger Co. 3.850% 8/1/23 270 297 Kroger Co. 4.000% 2/1/24 540 600 McKesson Corp. 2.700% 12/15/22 195 198 McKesson Corp. 2.850% 3/15/23 190 193 McKesson Corp. 3.796% 3/15/24 305 330 Medtronic Inc. 1.375% 4/1/18 225 226 Medtronic Inc. 2.500% 3/15/20 935 970 Medtronic Inc. 3.150% 3/15/22 1,290 1,375 Medtronic Inc. 3.625% 3/15/24 270 297 Medtronic Inc. 3.500% 3/15/25 2,196 2,402 Medtronic Inc. 4.375% 3/15/35 249 281 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 405 460 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 275 306 Merck & Co. Inc. 2.350% 2/10/22 790 814 Merck & Co. Inc. 2.800% 5/18/23 1,175 1,230 Merck & Co. Inc. 2.750% 2/10/25 1,210 1,266 12 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Merck & Co. Inc. 4.150% 5/18/43 760 851 Molson Coors Brewing Co. 3.500% 5/1/22 690 732 Molson Coors Brewing Co. 5.000% 5/1/42 160 179 New York & Presbyterian Hospital 4.024% 8/1/45 735 801 Novartis Capital Corp. 3.400% 5/6/24 415 454 Novartis Capital Corp. 4.400% 5/6/44 640 774 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 50 53 PepsiCo Inc. 3.125% 11/1/20 330 353 PepsiCo Inc. 2.750% 3/5/22 670 702 PepsiCo Inc. 4.000% 3/5/42 845 904 Pfizer Inc. 6.200% 3/15/19 1,400 1,582 Pfizer Inc. 3.000% 6/15/23 755 805 Philip Morris International Inc. 4.500% 3/26/20 250 279 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,141 Philip Morris International Inc. 2.500% 8/22/22 575 591 Philip Morris International Inc. 2.625% 3/6/23 1,150 1,190 1 Procter & Gamble - Esop 9.360% 1/1/21 996 1,205 3 Roche Holdings Inc. 6.000% 3/1/19 181 204 3 Roche Holdings Inc. 2.875% 9/29/21 850 901 3 SABMiller Holdings Inc. 2.450% 1/15/17 400 403 3 SABMiller Holdings Inc. 3.750% 1/15/22 400 429 Sanofi 4.000% 3/29/21 1,130 1,248 3 Sigma Alimentos SA de CV 4.125% 5/2/26 510 516 The Pepsi Bottling Group Inc. 7.000% 3/1/29 500 717 Unilever Capital Corp. 4.250% 2/10/21 2,805 3,133 Energy (1.9%) 3 BG Energy Capital plc 4.000% 10/15/21 980 1,064 BP Capital Markets plc 1.846% 5/5/17 650 654 BP Capital Markets plc 4.750% 3/10/19 795 861 BP Capital Markets plc 2.315% 2/13/20 160 164 BP Capital Markets plc 4.500% 10/1/20 400 443 BP Capital Markets plc 3.062% 3/17/22 1,100 1,147 BP Capital Markets plc 3.245% 5/6/22 650 683 BP Capital Markets plc 2.500% 11/6/22 500 504 BP Capital Markets plc 3.994% 9/26/23 420 454 BP Capital Markets plc 3.814% 2/10/24 1,700 1,823 BP Capital Markets plc 3.506% 3/17/25 1,280 1,354 Chevron Corp. 3.191% 6/24/23 1,235 1,309 ConocoPhillips 5.200% 5/15/18 1,500 1,599 ConocoPhillips 5.750% 2/1/19 200 220 ConocoPhillips 6.000% 1/15/20 95 108 ConocoPhillips Co. 2.875% 11/15/21 686 699 ConocoPhillips Co. 3.350% 11/15/24 1,040 1,071 ConocoPhillips Co. 3.350% 5/15/25 245 251 ConocoPhillips Co. 4.300% 11/15/44 1,570 1,587 Devon Energy Corp. 3.250% 5/15/22 495 480 Devon Energy Corp. 5.850% 12/15/25 250 276 Devon Energy Corp. 5.600% 7/15/41 270 260 Devon Energy Corp. 5.000% 6/15/45 355 330 Dominion Gas Holdings LLC 3.550% 11/1/23 470 496 EOG Resources Inc. 5.625% 6/1/19 425 469 Exxon Mobil Corp. 2.222% 3/1/21 380 392 Exxon Mobil Corp. 2.726% 3/1/23 320 334 Exxon Mobil Corp. 3.043% 3/1/26 225 238 Exxon Mobil Corp. 4.114% 3/1/46 320 360 Halliburton Co. 3.500% 8/1/23 1,980 2,053 Noble Energy Inc. 4.150% 12/15/21 425 448 Occidental Petroleum Corp. 4.100% 2/1/21 1,120 1,228 Occidental Petroleum Corp. 2.700% 2/15/23 250 255 Occidental Petroleum Corp. 3.400% 4/15/26 790 833 Occidental Petroleum Corp. 4.400% 4/15/46 625 688 Phillips 66 4.875% 11/15/44 280 306 3 Schlumberger Holdings Corp. 3.000% 12/21/20 800 832 3 Schlumberger Investment SA 2.400% 8/1/22 630 632 Schlumberger Investment SA 3.650% 12/1/23 1,120 1,201 Shell International Finance BV 4.375% 3/25/20 800 877 Shell International Finance BV 2.250% 11/10/20 1,600 1,638 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Shell International Finance BV 4.125% 5/11/35 1,200 1,284 Shell International Finance BV 5.500% 3/25/40 345 428 Shell International Finance BV 4.375% 5/11/45 2,150 2,338 Suncor Energy Inc. 6.100% 6/1/18 400 430 Suncor Energy Inc. 3.600% 12/1/24 625 652 Suncor Energy Inc. 5.950% 12/1/34 500 592 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 1,225 1,284 Total Capital International SA 1.550% 6/28/17 1,365 1,371 Total Capital International SA 2.700% 1/25/23 885 907 Total Capital International SA 3.750% 4/10/24 1,400 1,535 Total Capital SA 2.125% 8/10/18 850 868 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,302 TransCanada PipeLines Ltd. 4.875% 1/15/26 1,255 1,435 Other Industrial (0.0%) 3 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 305 309 1 Johns Hopkins University Maryland GO 4.083% 7/1/53 690 766 Technology (0.6%) Apple Inc. 2.850% 5/6/21 1,100 1,163 Apple Inc. 3.450% 5/6/24 1,000 1,083 Apple Inc. 3.850% 5/4/43 430 431 Apple Inc. 4.450% 5/6/44 120 131 Cisco Systems Inc. 4.450% 1/15/20 605 668 Cisco Systems Inc. 2.900% 3/4/21 320 340 Intel Corp. 4.100% 5/19/46 1,360 1,414 International Business Machines Corp. 3.375% 8/1/23 1,750 1,899 International Business Machines Corp. 5.875% 11/29/32 1,250 1,624 Microsoft Corp. 2.375% 2/12/22 635 656 Microsoft Corp. 3.625% 12/15/23 500 554 Microsoft Corp. 2.700% 2/12/25 760 784 Microsoft Corp. 3.125% 11/3/25 845 904 Microsoft Corp. 3.500% 2/12/35 605 623 Microsoft Corp. 4.450% 11/3/45 380 429 Oracle Corp. 2.800% 7/8/21 375 394 Oracle Corp. 2.500% 5/15/22 1,210 1,238 Oracle Corp. 2.950% 5/15/25 355 368 Transportation (0.6%) Burlington Northern Santa Fe LLC 3.000% 3/15/23 565 596 Burlington Northern Santa Fe LLC 3.850% 9/1/23 1,630 1,813 1 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 726 813 3 ERAC USA Finance LLC 2.750% 3/15/17 205 207 3 ERAC USA Finance LLC 2.350% 10/15/19 610 622 3 ERAC USA Finance LLC 4.500% 8/16/21 325 360 3 ERAC USA Finance LLC 3.300% 10/15/22 40 42 3 ERAC USA Finance LLC 7.000% 10/15/37 1,150 1,560 1 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 908 1,026 FedEx Corp. 2.700% 4/15/23 255 261 FedEx Corp. 4.900% 1/15/34 230 261 FedEx Corp. 3.875% 8/1/42 120 117 FedEx Corp. 4.100% 4/15/43 500 506 FedEx Corp. 5.100% 1/15/44 340 395 FedEx Corp. 4.550% 4/1/46 415 450 3 Kansas City Southern 4.950% 8/15/45 1,040 1,164 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,584 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,531 1 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 382 431 United Parcel Service Inc. 2.450% 10/1/22 425 440 United Parcel Service Inc. 4.875% 11/15/40 460 580 13 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Utilities (2.4%) Electric (2.2%) Alabama Power Co. 5.550% 2/1/17 585 599 Alabama Power Co. 3.750% 3/1/45 630 656 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,266 Berkshire Hathaway Energy Co. 6.125% 4/1/36 1,000 1,324 Berkshire Hathaway Energy Co. 6.500% 9/15/37 575 791 Commonwealth Edison Co. 5.950% 8/15/16 770 774 Commonwealth Edison Co. 4.350% 11/15/45 220 251 Connecticut Light & Power Co. 5.650% 5/1/18 465 503 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 706 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 906 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 980 1,118 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 1,365 1,566 Delmarva Power & Light Co. 3.500% 11/15/23 305 330 4 Dominion Resources Inc. 2.962% 7/1/19 495 504 Dominion Resources Inc. 5.200% 8/15/19 750 831 Dominion Resources Inc. 3.625% 12/1/24 1,515 1,595 Duke Energy Carolinas LLC 5.250% 1/15/18 275 293 Duke Energy Carolinas LLC 5.100% 4/15/18 590 631 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,203 Duke Energy Carolinas LLC 6.100% 6/1/37 391 520 Duke Energy Corp. 4.800% 12/15/45 1,200 1,390 Duke Energy Florida LLC 6.350% 9/15/37 200 283 Duke Energy Progress LLC 6.300% 4/1/38 365 508 Duke Energy Progress LLC 4.200% 8/15/45 845 949 Eversource Energy 4.500% 11/15/19 90 99 Eversource Energy 3.150% 1/15/25 110 115 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,262 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,216 Florida Power & Light Co. 5.950% 2/1/38 785 1,078 Georgia Power Co. 5.400% 6/1/18 1,165 1,256 Georgia Power Co. 5.950% 2/1/39 218 283 Georgia Power Co. 5.400% 6/1/40 1,163 1,434 Georgia Power Co. 4.750% 9/1/40 168 192 Georgia Power Co. 4.300% 3/15/42 950 1,040 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,601 National Rural Utilities Cooperative Finance Corp. 2.850% 1/27/25 1,040 1,085 Northern States Power Co. 6.250% 6/1/36 2,000 2,783 Pacific Gas & Electric Co. 4.250% 5/15/21 300 332 Pacific Gas & Electric Co. 3.850% 11/15/23 450 496 Pacific Gas & Electric Co. 3.750% 2/15/24 305 334 Pacific Gas & Electric Co. 5.125% 11/15/43 285 345 PacifiCorp 6.250% 10/15/37 2,000 2,764 Peco Energy Co. 5.350% 3/1/18 565 604 Potomac Electric Power Co. 6.500% 11/15/37 750 1,051 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,042 San Diego Gas & Electric Co. 6.000% 6/1/26 600 785 Sierra Pacific Power Co. 3.375% 8/15/23 850 909 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,288 South Carolina Electric & Gas Co. 4.100% 6/15/46 525 555 South Carolina Electric & Gas Co. 5.100% 6/1/65 605 699 Southern California Edison Co. 2.400% 2/1/22 170 175 Southern California Edison Co. 6.000% 1/15/34 1,000 1,320 Southern California Edison Co. 5.550% 1/15/37 2,250 2,920 Southern California Edison Co. 3.600% 2/1/45 141 147 Southern Co. 2.450% 9/1/18 225 230 Southern Co. 2.950% 7/1/23 1,280 1,325 Virginia Electric & Power Co. 2.750% 3/15/23 690 716 Wisconsin Electric Power Co. 5.700% 12/1/36 690 904 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Natural Gas (0.2%) AGL Capital Corp. 6.375% 7/15/16 775 776 Nisource Finance Corp. 5.250% 2/15/43 390 469 NiSource Finance Corp. 4.800% 2/15/44 1,355 1,557 Southern California Gas Co. 2.600% 6/15/26 820 842 Other Utility (0.0%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,181 Total Corporate Bonds (Cost $508,091) 549,661 Sovereign Bonds (U.S. Dollar-Denominated) (1.3%) 3 Abu Dhabi National Energy Co. PJSC 5.875% 10/27/16 595 603 3 CDP Financial Inc. 4.400% 11/25/19 1,000 1,100 3 Electricite de France SA 4.600% 1/27/20 1,200 1,317 3 Electricite de France SA 4.875% 1/22/44 50 53 3 Electricite de France SA 4.950% 10/13/45 400 441 Electricite de France SA 5.250% 1/29/49 235 224 Electricite de France SA 5.625% 12/29/49 1,150 1,080 Export-Import Bank of Korea 1.750% 5/26/19 2,000 2,019 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,674 Korea Development Bank 2.875% 8/22/18 505 519 Korea Development Bank 2.500% 3/11/20 2,000 2,041 3 Petroleos Mexicanos 5.500% 2/4/19 330 348 Province of Ontario 2.500% 4/27/26 2,150 2,217 Quebec 5.125% 11/14/16 1,000 1,015 Quebec 2.500% 4/20/26 3,820 3,929 3 Sinopec Group Overseas Development 2015 Ltd. 2.500% 4/28/20 1,615 1,633 3 Sinopec Group Overseas Development 2015 Ltd. 3.250% 4/28/25 1,615 1,634 3 State Grid Overseas Investment 2014 Ltd. 2.750% 5/7/19 1,305 1,338 Statoil ASA 2.250% 11/8/19 580 594 Statoil ASA 2.900% 11/8/20 1,410 1,472 Statoil ASA 2.750% 11/10/21 850 883 Statoil ASA 2.450% 1/17/23 382 386 Statoil ASA 2.650% 1/15/24 360 365 Statoil ASA 3.700% 3/1/24 640 692 Statoil ASA 3.250% 11/10/24 795 837 3 Temasek Financial I Ltd. 2.375% 1/23/23 1,130 1,163 United Mexican States 3.500% 1/21/21 342 362 United Mexican States 3.600% 1/30/25 305 319 Total Sovereign Bonds (Cost $29,662) Taxable Municipal Bonds (1.7%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 300 337 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,527 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 715 1,124 California GO 5.700% 11/1/21 265 317 California GO 7.550% 4/1/39 1,170 1,851 California GO 7.300% 10/1/39 300 454 California GO 7.625% 3/1/40 90 142 California GO 7.600% 11/1/40 920 1,488 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 267 Chicago IL O’Hare International Airport Revenue 6.845% 1/1/38 530 603 Chicago IL O’Hare International Airport Revenue 6.395% 1/1/40 425 604 14 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 385 501 Chicago Transit Authority 6.899% 12/1/40 695 905 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 1,084 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 1,296 1,707 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,015 1,323 Houston TX GO 6.290% 3/1/32 570 731 Illinois GO 5.100% 6/1/33 1,600 1,536 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 750 1,010 5 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,457 Los Angeles CA Community College District GO 6.750% 8/1/49 405 645 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,854 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 739 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,316 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 642 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 600 912 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 115 129 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 80 115 New York Metropolitan Transportation Authority Revenue 6.814% 11/15/40 150 219 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 515 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 445 611 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 2,382 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 655 895 Oregon GO 5.902% 8/1/38 490 667 5 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,472 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 416 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 347 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,300 1,487 Port Authority of New York & New Jersey Revenue 4.810% 10/15/65 640 774 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 431 University of California 3.931% 5/15/45 570 610 University of California Regents General Revenue 4.601% 5/15/31 590 692 University of California Regents Medical Center Revenue 6.548% 5/15/48 295 426 University of California Regents Medical Center Revenue 6.583% 5/15/49 900 1,300 University of California Revenue 5.770% 5/15/43 1,010 1,362 University of California Revenue 4.765% 5/15/44 145 157 Total Taxable Municipal Bonds (Cost $34,028) Market Value • Coupon Shares ($000) Temporary Cash Investments (2.2%) Money Market Fund (1.3%) Vanguard Market Liquidity Fund 0.538% 30,539,800 30,540 Face Maturity Amount Date ($000) Repurchase Agreement (0.9%) RBS Securities, Inc. (Dated 6/30/16, Repurchase Value $23,100,000, collateralized by U.S. Treasury Note/Bond, 3.625%, 2/15/20, with a value of $23,563,000) 0.400% 7/1/16 23,100 23,100 Total Temporary Cash Investments (Cost $53,640) Total Investments (100.5%) (Cost $2,007,527) 2,415,655 Amount ($000) Other Assets and Liabilities (-0.5%) Other Assets Investment in Vanguard 196 Receivables for Investment Securities Sold 22,856 Receivables for Accrued Income 9,130 Receivables for Capital Shares Issued 1,272 Other Assets 8 761 Total Other Assets Liabilities Payables for Investment Securities Purchased (10,486) Collateral for Securities on Loan (30,540) Payables for Capital Shares Redeemed (1,472) Payables to Vanguard (3,079) Other Liabilities (116) Total Liabilities Net Assets (100%) Applicable to 110,360,607 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,404,177 Net Asset Value Per Share 15 Vanguard Balanced Portfolio At June 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 1,946,770 Undistributed Net Investment Income 29,178 Accumulated Net Realized Gains 20,221 Unrealized Appreciation (Depreciation) Investment Securities 408,128 Futures Contracts (98) Foreign Currencies (22) Net Assets • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $29,604,000. * Non-income-producing security. † Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of June 30, 2016. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2016, the aggregate value of these securities was $119,880,000, representing 5.0% of net assets. 4 Adjustable-rate security. 5 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 6 Includes $30,540,000 of collateral received for securities on loan. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Cash of $224,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 16 Vanguard Balanced Portfolio Statement of Operations Six Months Ended June 30, 2016 ($000) Investment Income Income Dividends 1 22,095 Interest 13,015 Securities Lending 121 Total Income 35,231 Expenses Investment Advisory Fees—Note B Basic Fee 637 Performance Adjustment (78) The Vanguard Group—Note C Management and Administrative 1,810 Marketing and Distribution 204 Custodian Fees 28 Shareholders’ Reports 23 Trustees’ Fees and Expenses 2 Total Expenses 2,626 Net Investment Income 32,605 Realized Net Gain (Loss) Investment Securities Sold 22,677 Futures Contracts (1,247) Foreign Currencies (12) Realized Net Gain (Loss) 21,418 Change in Unrealized Appreciation (Depreciation) Investment Securities 60,649 Futures Contracts (132) Foreign Currencies (3) Change in Unrealized Appreciation (Depreciation) 60,514 Net Increase (Decrease) in Net Assets Resulting from Operations 114,537 1 Dividends are net of foreign withholding taxes of $284,000. Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2016 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 32,605 59,143 Realized Net Gain (Loss) 21,418 103,957 Change in Unrealized Appreciation (Depreciation) 60,514 (161,796) Net Increase (Decrease) in Net Assets Resulting from Operations 114,537 1,304 Distributions Net Investment Income (59,178) (55,202) Realized Capital Gain 1 (103,561) (109,242) Total Distributions (162,739) (164,444) Capital Share Transactions Issued 87,590 206,845 Issued in Lieu of Cash Distributions 162,739 164,444 Redeemed (109,611) (230,337) Net Increase (Decrease) from Capital Share Transactions 140,718 140,952 Total Increase (Decrease) 92,516 (22,188) Net Assets Beginning of Period 2,311,661 2,333,849 End of Period 2 2,404,177 2,311,661 1 Includes fiscal 2016 and 2015 short-term gain distributions totaling $1,336,000 and $5,133,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $29,178,000 and $55,763,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Vanguard Balanced Portfolio Financial Highlights Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2016 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $22.32 $23.99 $23.66 $20.70 $18.90 $18.70 Investment Operations Net Investment Income .302 .576 .569 .540 .547 .552 Net Realized and Unrealized Gain (Loss) on Investments .742 (.548) 1.613 3.450 1.800 .143 Total from Investment Operations 1.044 .028 2.182 3.990 2.347 .695 Distributions Dividends from Net Investment Income (.576) (.570) (.555) (.550) (.547) (.495) Distributions from Realized Capital Gains (1.008) (1.128) (1.297) (.480) — — Total Distributions (1.584) (1.698) (1.852) (1.030) (.547) (.495) Net Asset Value, End of Period $21.78 $22.32 $23.99 $23.66 $20.70 $18.90 Total Return 4.99% 0.09% 9.84% 19.88% 12.56% 3.70% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,404 $2,312 $2,334 $2,089 $1,691 $1,430 Ratio of Total Expenses to Average Net Assets 1 0.23% 0.23% 0.25% 0.27% 0.26% 0.29% Ratio of Net Investment Income to Average Net Assets 2.80% 2.53% 2.50% 2.52% 2.86% 2.95% Portfolio Turnover Rate 37% 2 45% 2 70% 2 31% 2 24% 2 36% 2 The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Includes performance-based investment advisory fee increases (decreases) of (0.01%), 0.00%, 0.00%, 0.00%, (0.01%), and 0.00%. 2 Includes 0%, 14%, 15%, 19%, 18%, and 9% attributable to mortgage-dollar-roll activity. Notes to Financial Statements Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Funds, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close 18 Vanguard Balanced Portfolio of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio’s pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended June 30, 2016, the portfolio’s average investments in long and short futures contracts represented less than 1% and 1% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the portfolio is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The portfolio mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The portfolio may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the portfolio may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. 5. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll 19 Vanguard Balanced Portfolio transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Net Assets. 6. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 7. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2012–2015), and for the period ended June 30, 2016, and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 8. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 9. Securities Lending: To earn additional income, the portfolio lends its securities to qualified institutional borrowers. Security loans are subject to termination by the portfolio at any time, and are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The portfolio further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the absence of a default the portfolio may experience delays and costs in recovering the securities loaned. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability in the Statement of Net Assets for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. 10. Credit Facility: The portfolio and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the portfolio’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the portfolio’s board of trustees and included in Management and Administrative expenses on the portfolio’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The portfolio had no borrowings outstanding at June 30, 2016, or at any time during the period then ended. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 20 Vanguard Balanced Portfolio B. Wellington Management Company llp provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the portfolio’s performance relative to the combined index comprising the S&P 500 Index and the Barclays U.S. Credit A or Better Bond Index for the preceding three years. For the six months ended June 30, 2016, the investment advisory fee represented an effective annual basic rate of 0.06% of the portfolio’s average net assets before a decrease of $78,000 (0.01%) based on performance. C. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the portfolio, Vanguard furnishes to the portfolio corporate management, administrative, marketing, distribution, and cash management services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the portfolio based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the portfolio’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the portfolio may invest up to 0.40% of its net assets as capital in Vanguard. At June 30, 2016, the portfolio had contributed to Vanguard capital in the amount of $196,000, representing 0.01% of the portfolio’s net assets and 0.08% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and employees, respectively, of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
